Exhibit 10.1

 

consent

 

This CONSENT (this “Consent”) is made and entered into as of January 18, 2016,
by and among WASTE CONNECTIONS, INC., a Delaware corporation (the “Parent”), on
behalf of itself and each of its Subsidiaries listed on Schedule 1 to the Credit
Agreement referred to below (the Parent and such Subsidiaries herein
collectively referred to as the “Borrowers”), BANK OF AMERICA, N.A. and the
other financial institutions party to the Credit Agreement executing this
Consent, and Bank of America, N.A. as administrative agent for itself and the
other Lenders (in such capacity, the “Administrative Agent”). Capitalized terms
used herein without definition shall have the respective meanings provided
therefor in the Credit Agreement.

 

WHEREAS, the Borrowers, the Administrative Agent, and the financial institutions
referred to therein as Lenders (the “Lenders”) are parties to that certain
Revolving Credit and Term Loan Agreement, dated as of January 26, 2015 (as
otherwise amended and/or restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”), pursuant to which the Lenders
have extended credit to the Borrowers on the terms set forth therein;

 

WHEREAS, the Parent has advised the Administrative Agent and the Lenders that it
wishes to enter into a merger transaction pursuant to an Agreement and Plan of
Merger (the “Merger Agreement”), in which a newly-formed wholly-owned subsidiary
of PROGRESSIVE WASTE SOLUTIONS LTD. (“Platinum Corp.”) will be merged with and
into the Parent, with the Parent surviving the merger, as a result of which the
Parent will become a wholly-owned subsidiary of Platinum Corp. (the “Merger”;
and the date upon which the Merger is consummated, the “Merger Effective Date”);

 

WHEREAS, immediately following consummation of the Merger, the stockholders of
the Parent at the time of the consummation of the Merger would own approximately
70% of the equity interests of Platinum Corp.;

 

WHEREAS, the consummation of the Merger would result in a change of control of
the Parent, which, absent consent of the Required Lenders, would cause a default
under Sections 8.01(l)(ii) and 8.01(m) of the Credit Agreement;

 

WHEREAS, upon the consummation of the Merger, the Parent and Platinum Corp.
intend that Platinum Corp. shall become a borrower under the Credit Agreement on
a joint and several basis with the Parent and the other Borrowers;

 

WHEREAS, the Parent has requested that the Lenders constituting Required Lenders
consent to (i) the Merger and to the change of control of the Parent resulting
from the consummation of the Merger (the “Change of Control”) and (ii) the
joinder, upon the consummation of the Merger, of Platinum Corp. and certain of
its Subsidiaries, as listed on Exhibit A hereto (collectively, the “Joinder
Subsidiaries” and together with Platinum Corp., the “New Joinder Parties”), as
“Borrowers” under the Credit Agreement, with Platinum Corp. becoming the
“Parent” borrower thereunder (the “New Parent Joinder”); and

 

WHEREAS, the Required Lenders have agreed to grant such consents upon the terms
and subject to the satisfaction of the conditions set forth herein;

 



 -1- 

 



 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           Consent. The Required Lenders hereby consent to (a) the Merger and
the Change of Control and (b) the New Parent Joinder, in each case subject to
the following:

 

(a)           Immediately upon and in connection with the Merger, Platinum Corp.
and the Joinder Subsidiaries shall have entered into a joinder agreement
consistent with previous joinder agreements under the Credit Agreement pursuant
to which they each become a “Borrower” under the Credit Agreement and, at least
2 Business Days prior to the Merger Effective Date (to the extent requested 5
Business Days prior to the Merger Effective Date), shall have delivered to the
Administrative Agent customary “know-your-customer” information required by the
Administrative Agent with respect to each New Joinder Party. Within thirty (30)
days after the consummation of the Merger, the Parent and the Joinder
Subsidiaries shall have delivered such other joinder documentation as the
Administrative Agent shall reasonably request, in each case consistent with
previous joinder documentation, including, without limitation, (i) applicable
documentation for each New Joinder Party with respect to the conditions
specified in Section 4.01(a), clauses (i) through (iv) of the Credit Agreement,
(ii) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect with respect to each New Joinder
Party, together with insurance binders or other satisfactory certificates of
insurance, (iii) to the extent required by the Administrative Agent, the results
of UCC searches with respect to such New Joinder Party indicating no Liens other
than Permitted Liens, and (iv) to the extent required by the Administrative
Agent, an opinion of third party legal counsel (including local counsel) to the
Parent and the Joinder Subsidiaries with respect to (x) each such New Joinder
Party, and (y) each joinder agreement and related documentation (collectively,
the “New Joinder Documentation”). Notwithstanding any provisions of the Credit
Agreement to the contrary, (i) with respect to any direct or indirect Domestic
Subsidiary or Foreign Subsidiary of Platinum Corp. that is not a Joinder
Subsidiary, unless such Subsidiary is designated as an Excluded Subsidiary in
accordance with Section 6.19 of the Credit Agreement, within thirty (30) days
after the consummation of the Merger, each such Subsidiary shall become a
Borrower under the Credit Agreement pursuant to joinder documentation
substantially the same as the New Joinder Documentation (provided that the
requirement for opinions of third party legal counsel may be waived by the
Administrative Agent) and (ii) from and after the Merger Effective Date, Foreign
Subsidiaries shall only be considered Excluded Subsidiaries under the Credit
Agreement to the extent designated as an Excluded Subsidiary by the Borrowers in
accordance with Section 6.19 of the Credit Agreement (and subject to Section
7.15).

 

(b)           Receipt by the Administrative Agent of a Compliance Certificate
demonstrating compliance with the financial covenants contained in Section 7.14
of the Credit Agreement on a pro forma historical combined basis as if the
Merger occurred on the first day of the period of measurement (it being
understood, for the avoidance of doubt, that the financials delivered with such
Compliance Certificate shall be the financials delivered with the most recent
Compliance Certificate delivered pursuant to Section 6.04(c) of the Credit
Agreement with pro forma adjustments for the Merger) and with Indebtedness being
measured as of the Merger Effective Date, giving effect to the incurrence and/or
repayment of all Indebtedness incurred or repaid in connection with the Merger.

 



 -2- 

 

 

(c)           Receipt by the Administrative Agent of customary payoff and
release letters reasonably satisfactory to the Administrative Agent with respect
to the payment in full of all Indebtedness for borrowed money and other
Indebtedness of Platinum Corp. and its Subsidiaries that would not be permitted
by Section 7.01 of the Credit Agreement, including, in any event, the
Indebtedness described on Exhibit B hereto, and evidencing that all liens
securing such Indebtedness have been released, or will, upon the consummation of
the Merger, be automatically released (and, to the extent required by the
Administrative Agent, copies of such Lien releases shall have been delivered to
the Administrative Agent), and for the avoidance of doubt, all Obligations under
(and as defined in) the Credit Agreement described on Exhibit B shall have been
paid in full, other than any Obligations that expressly survive termination of
such Credit Agreement pursuant to the terms thereof, and all commitments to
extend credit thereunder shall have been terminated and the lenders thereunder
shall have no further obligation to make loans or other extensions of credit
thereunder.

 

(d)           Receipt by the Administrative Agent of copies of all notices,
certificates, consents and other documents delivered or received, if any, under
any other Indebtedness for borrowed money, in connection with the Merger or any
of the transactions related thereto or hereto.

 

(e)           Receipt by the Administrative Agent of one or more certificates
executed by a Responsible Officer of each of the Parent and Platinum Corp.: (i)
except as previously furnished in connection with this Consent, attaching
complete and accurate copies of all material documentation executed or delivered
in connection with, and giving effect to, the Merger as is reasonably requested
by the Administrative Agent, (ii) certifying that (w) the Merger, as
consummated, is consistent with the transactions described in the Merger
Agreement, (x) the Merger will be consummated in accordance with the terms of
the Merger Agreement and in compliance with applicable law and regulatory
approvals, (y) the final terms and conditions of the Merger are, to the extent
not governed by the Merger Agreement, consistent in all material respects with
the Merger Agreement and (z) the Merger Agreement has not been altered, amended
or otherwise changed or supplemented or any condition therein waived or consent
thereunder given except, in each case of clauses (w) through (z) above, to the
extent the same would not be materially adverse to the Lenders or is otherwise
consented to in writing by the Administrative Agent, and in addition, in the
case of clause (z) above, to the extent the same would not reasonably be
expected to result in a Material Adverse Effect, (iii) certifying that, both
before and after giving effect to the Merger and the New Joinder Documentation,
the Borrowers (including the New Joinder Parties) are in compliance with the
provisions of the Credit Agreement and no Default or Event of Default exists
thereunder and (iv) certifying that each of the representations and warranties
set forth in this Consent and in the Credit Agreement are true and correct in
all material respects (except, if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty
shall be required to be true and correct in all respects) as of the date of the
Merger (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in such respects as of such earlier date), after giving effect thereto
and that no Material Adverse Effect has occurred or would result from the
consummation of the Merger and the joinder of the New Joinder Parties.

 



 -3- 

 

 

(f)           Receipt by the Administrative Agent of a conforming amendment to
the Credit Agreement, duly executed and delivered by the Borrowers, to the
extent required by the Administrative Agent in order to facilitate the joinder
of the New Joinder Parties to the Credit Agreement and to appropriately reflect
the Merger and related transactions in the Credit Agreement, it being agreed
that any such conforming amendment shall be permitted to be entered into by the
Administrative Agent and the Borrowers, without any further consent of the
Lenders.

 

(g)           Within 30 days after the consummation of the Merger, receipt by
the Administrative Agent of updated disclosure schedules to the Credit Agreement
after giving effect to the Merger and the joinder of the New Joinder
Subsidiaries as Borrowers thereunder.

 

2.           Conditions to Effectiveness. This Consent shall become effective as
to each of the items consented to above (subject to the satisfaction of the
conditions set forth in Paragraph 1), when (a) the Administrative Agent shall
have received a counterpart signature page to this Consent duly executed and
delivered by the Parent (on behalf of itself and the other Borrowers) and the
Required Lenders, (b) the Administrative Agent and the Lenders shall have
received a true, correct and complete copy of the Merger Agreement, which Merger
Agreement shall be satisfactory to the Administrative Agent and the Required
Lenders, and (c) the Administrative Agent and the Lenders shall have received
satisfactory pro forma consolidated financial statements as to the Borrowers and
the New Joinder Parties and their respective subsidiaries giving effect to all
elements of the Merger, and forecasts prepared by management of the Borrowers of
balance sheets, income statements and cash flow statements for the first year
following the Merger Effective Date. The execution and delivery of this Consent
by the Administrative Agent and each Lender party hereto shall be deemed to be
confirmation by the Administrative Agent and each such Lender that any condition
set forth in this Paragraph 2 relating to the satisfaction or reasonable
satisfaction of the Administrative Agent and/or each such Lender with any
documentation required under this Paragraph 2 has been satisfied as to the
Administrative Agent and each such Lender. The effective date of this Consent is
January 18, 2016.

 

3.           Representations and Warranties. The Parent, on behalf of itself and
each of the other Borrowers, represents and warrants and covenants to the
Lenders and the Administrative Agent as follows:

 

(a)           The representations and warranties contained in Article V of the
Credit Agreement and in each other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects (except, if a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty is true and correct in all respects) on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case are true and correct in
such respects as of such earlier date. For purposes of this Paragraph 3(a), the
representations and warranties contained in Section 5.04(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.04(a) and (b), as applicable, of the Credit Agreement.

 



 -4- 

 

 

(b)           After giving effect to this Consent, no Default or Event of
Default under the Credit Agreement has occurred or will be continuing.

 

(c)           The Parent’s Board of Directors has received the opinion referred
to in Section 3.18 of the Merger Agreement with respect to the Exchange Ratio
(as defined in the Merger Agreement).

 

(d)           No consent to or approval of the execution and delivery of the
Merger Agreement is required under (i) any other Indebtedness for borrowed money
of the Borrowers or (ii) under any other material agreement of the Borrowers
where the failure to obtain such consent or approval under such other material
agreement would reasonably be expected to result in a Material Adverse Effect.

 

4.           No Implied Waiver. Except as expressly set forth in this Consent,
this Consent shall not, by implication or otherwise, limit, impair, constitute a
waiver of or otherwise affect any rights or remedies of the Administrative Agent
or the Lenders under the Credit Agreement or the other Loan Documents, nor
alter, modify, amend or in any way affect any of the terms, obligations or
covenants contained in the Credit Agreement or the Loan Documents, all of which
shall continue in full force and effect. Nothing in this Consent shall be
construed to imply any willingness on the part of the Administrative Agent or
the Lenders to grant any similar or future consent or waiver of any of the terms
and conditions of the Credit Agreement or the other Loan Documents.

 

5.           Counterparts; Governing Law. This Consent may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of such when so executed and delivered shall be an original, but all of
such counterparts shall together constitute but one and the same agreement.
Sections 10.14 and 10.15 of the Credit Agreement shall apply to this Consent,
mutatis mutandis. This Consent, to the extent signed and delivered by means of a
facsimile machine or other electronic transmission in which the actual signature
is evident, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto or thereto shall re-execute
original forms hereof and deliver them to all other parties. No party hereto
shall raise the use of a facsimile machine or other electronic transmission in
which the actual signature is evident to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or other electronic transmission in which the
actual signature is evident as a defense to the formation of a contract and each
party forever waives such defense.

  

 

[Remainder of page intentionally left blank.]

 

  

 -5- 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have duly
executed this Consent as of the day and year first above written.

 



  PARENT:           WASTE CONNECTIONS, INC., on behalf of itself and
each of the other Borrowers                     By: /s/ Worthing
Jackman                                 Name: Worthing Jackman     Title:
Authorized Signatory of the Parent and each of the
other Borrowers



 

 

Signature Page to Consent – January 2016

 

 

 

 



 

 



  BANK OF AMERICA, N.A., as Administrative Agent                     By: /s/
Michael Contreras                                Name: Michael Contreras    
Title: Vice President  



  

 



Signature Page to Consent – January 2016

 

 



 

 

 

 



  BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer          
              By: /s/ Michael Contreras       Name: Michael Contreras      
Title: Vice President  

 

 



Signature Page to Consent – January 2016

 

 



 

 

 

 



  JPMorgan Chase Bank, N.A., as a Lender                   By: /s/ John
Kushnerick       Name: John Kushnerick       Title: Executive Director  



 

 

Signature Page to Consent – January 2016

 

 



 

 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender                        
By: /s/ Felix Miranda       Name: Felix Miranda       Title: Senior Vice
President  



 

 



Signature Page to Consent – January 2016

 

 



 

 

 

 



  MUFG Union Bank, N.A. as a Lender                         By: /s/ Justin
Brauer       Name: Justin Brauer       Title: Director  



 



Signature Page to Consent – January 2016

 

 



 

 

 



  Citizens Bank, N.A, as a Lender               By: /s/ Jason Upham       Name:
Jason Upham       Title: Assistant Vice President  



 

 

Signature Page to Consent – January 2016



 

 

 

 

  ZB, N.A. dba, Amegy Bank, as a Lender               By: /s/ Kelly Nash      
Name: Kelly Nash       Title: Vice President            



 

Signature Page to Consent – January 2016



 

 

 



  U.S. BANK NATIONAL ASSOCIATION, as a Lender               By: /s/ Kara P. Van
Duzee       Name: Kara P. Van Duzee       Title: Vice President  



 

Signature Page to Consent – January 2016



 

 

 



  KEYBANK NATIONAL ASSOCIATION, as a Lender               By: /s/ Tad L.
Stainbrook       Name: Tad L. Stainbrook       Title: Vice President            



 

Signature Page to Consent – January 2016



 

 

 



  CoBank, ACB, as a Lender               By: /s/ Bryan Ervin       Name: Bryan
Ervin       Title: ssistant Vice President            



 

Signature Page to Consent – January 2016



 

 

 



  Branch Banking & Trust Company, as a Lender               By: /s/ Matt McCain
      Name: Matt McCain       Title: Senior Vice President            



 

Signature Page to Consent – January 2016



 

 

 



  Compass Bank d/b/a BBCA Compass, as a Lender               By: /s/ Raj Nambiar
      Name: Raj Nambiar       Title: Sr. Vice President  



 

Signature Page to Consent – January 2016

 



 

 

 



  PNC Bank, National Association, as a Lender               By: /s/ Philip K.
Liebscher       Name: Philip K. Liebscher       Title: Senior Vice President  



 

Signature Page to Consent – January 2016



 

 

 

Exhibit A

 

Joinder Subsidiaries

 

 

IESI-BFC Holdings Inc.

BFI Canada Inc.

IESI Corporation

 

 

 

  

 

 

 

Exhibit B

 

Platinum Indebtedness to be Repaid

 

 

Indebtedness pursuant to that certain Amended and Restated Credit Agreement
dated as of June 30, 2015 among Platinum Corp., as the Borrower, certain
subsidiaries of Platinum Corp., as the Guarantors, Bank of America, N.A., acting
through its Canada Branch, as the Global Agent, Canadian Collateral Agent, Swing
Line Lender and L/C Issuer, Bank of America, N.A., as U.S. Collateral Agent and
the lenders from time to time party thereto (as amended, restated, supplemented
or otherwise modified from time to time).

 

 

 

 

 

 



 

